DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 09/10/2020 is acknowledged. The traversal is on the grounds that claim 4 has now been amended so that it claims the same limitations of claim 14.  This is found persuasive and the restriction has been withdrawn. All of the claims will be examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,069,213. Although the claims at issue are not identical, they are not patentably distinct from each other shown below:
Current Application
U.S. Patent No. 10,069,213
1. An antenna system comprising: a dual-polarized antenna array, comprising: at least one unit cell, wherein the at least one unit cell includes: at least one radiating element of a first polarization state and at least two radiating elements of a second polarization state, the second polarization state being orthogonal to the 


2. The dual-polarized antenna array of claim 1, where the first polarization state is a horizontal linear polarization and the second polarization state is a vertical linear polarization.
3. The antenna system of claim 1, where the first polarization state is a vertical linear polarization and the second polarization state is a horizontal linear polarization.
3. The dual-polarized antenna array of claim 1, where the first polarization state is a vertical linear polarization and the second polarization state is a horizontal linear polarization.
4. The antenna system of claim 1, further comprising: a first radio frequency hybrid combiner, where a first signal intended for transmission by the at least one unit cell at a first 45 degree slant linear polarization is split into 


5. The dual-polarized antenna array of claim 4, where the first signal intended for transmission or reception by the unit cell and the second signal intended for transmission or reception by the unit cell are designed to be either orthogonally circular polarized, orthogonally elliptical polarized or other orthogonally linear polarized states.
6. The antenna system of claim 4, wherein the at least one radiating element of the first polarization state comprises: at least two radiating elements of the first polarization state.
6. The dual-polarized antenna array of claim 4, wherein the at least one radiating element of the first polarization state comprises: at least two radiating elements of the first polarization state.
7. The antenna system of claim 6, further comprising an additional power divider to split the first co-phased component signal of the first signal to drive the at least two radiating elements of the first polarization state, and to further split the first anti-phased component signal of the second signal.
7. The dual-polarized antenna array of claim 6, further comprising an additional power divider to split the first co-phased component signal of the first signal to drive the at least two radiating elements of the first polarization state, and to further split the first anti-phased component signal of the second signal.
8. The antenna system of claim 1, further comprising: at least one dual-polarized cross-dipole antenna element, wherein the at least one dual-polarized cross-dipole antenna element and 


While U.S. Patent No. 10,069,213 does not claim a radome, it is obvious to one of ordinary skill in the art to include a radome which are commonly used with antenna arrays to provide them with protection from any external elements that may damage the antenna systems. 
10. The antenna system of claim 1, wherein the at least two radiating elements of the second polarization state are inclined at angles away from an angle perpendicular to a plane of an array face ground plane of the dual-polarized antenna array.
8. The dual-polarized antenna array of claim 1, wherein the at least two radiating elements of the second polarization state are inclined at angles away from an angle perpendicular to a plane of an array face ground plane of the dual-polarized antenna array.

11. The antenna system of claim 10, further comprising: a radome encapsulating the at least one unit cell that includes the at least two radiating elements of the second polarization state that are inclined at angles away from the angle perpendicular to the plane of the array face ground plane of the dual-polarized antenna array.
While U.S. Patent No. 10,069,213 does not claim a radome, it is obvious to one of ordinary skill in the art to include a radome which are commonly used with antenna arrays to provide them with protection from any external elements that may damage the antenna systems.

9. The dual-polarized antenna array of claim 1, further comprising: at least one antenna element for a second frequency band, wherein the dual-polarized antenna array comprises a dual-stack arrangement with a first stack that includes the at least one unit cell and a second stack that includes the at least one antenna element for the second frequency band.
13. The antenna system of claim 1, wherein the unit cell further comprises: a third radiating element of the second polarization state, wherein the third radiating element of the second polarization state is positioned between the at least two radiating elements of the second polarization state.
10. The dual-polarized antenna array of any of claim 1, wherein the unit cell further comprises: a third radiating element of the second polarization state, wherein the third radiating element of the second polarization state is positioned between the at least two radiating elements of the second polarization state.
14. A method for using an antenna system comprising a dual- polarized antenna array, comprising: receiving a first signal for transmission at a first 45 degree slant linear polarization; splitting the first signal into a first co-phased component signal and a second co-phased component signal; receiving a second 


12. The method of claim 11, where the first polarization state is a horizontal linear polarization and the second polarization state is a vertical linear polarization.
16. The method of claim 14, where the first polarization state is a vertical linear polarization and the second polarization state is a horizontal linear polarization.
13. The method of claim 11, where the first polarization state is a vertical linear polarization and the second polarization state is a horizontal linear polarization.
17. The method of claim 14, wherein the at least two radiating elements of the second polarization state are displaced on a first side and a second side of the at least one radiating element of the first polarization state.
14. The method of claim 11, wherein the at least two radiating elements of the second polarization state are displaced on a first side and a second side of the at least one radiating element of the first polarization state.
18. The method of claim 14, where the first signal and the second signal are designed to be either orthogonally circular polarized, orthogonally elliptical polarized or other orthogonally linear polarized states.
15. The method of claim 11, where the first signal and the second signal are designed to be either orthogonally circular polarized, orthogonally elliptical polarized or other orthogonally linear polarized states.

16. The method of claim 11, wherein the at least one radiating element of the first polarization state comprises: at least two radiating elements of the first polarization state.
20. The method of claim 19, further comprising: splitting the first co-phased component signal of the first signal and splitting the first anti-phased component signal of the second signal to drive the at least two radiating elements of the first polarization state.
17. The method of claim 16, further comprising: splitting the first co-phased component signal of the first signal and splitting the first anti-phased component signal of the second signal to drive the at least two radiating elements of the first polarization state.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuko (JP 2005-033261).
Regarding claim 1, Yaskuo teaches the following:
an antenna system, comprising:

at least one unit cell (figure 3), wherein the at least one unit cell includes: at least one radiating element of a first polarization state (element 23, figure 3) and at least two radiating elements of a second polarization state (elements 21 and 22, figure 3), the second polarization state being orthogonal to the first polarization state, and wherein the at least two radiating elements of the second polarization state are displaced on a first side and a second side of the at least one radiating element of the first polarization state (as shown in figure 3).

Regarding claim 2, Yaskuo as referred in claim 1 teaches the following:
where the first polarization state (of element 32, figure 3) is a horizontal linear polarization and the second polarization state (of elements 34 and 36, figure 3) is a vertical linear polarization.
Examiners Note: Construing element 32 to be the at least one radiating element of a first polarization state and elements 34 and 36 to be at least two radiating elements of a second polarization state would then produce the limitation of the claim. 

Regarding claim 3, Yaskuo as referred in claim 1 teaches the following:
where the first polarization state (of element 23, figure 3) is a vertical linear polarization and the second polarization state (of elements 21 and 22, figure 3) is a horizontal linear polarization.

Regarding claim 12, Yaskuo as referred in claim 1 teaches the following:
wherein the at least one unit cell is for a first frequency band, the dual-polarized antenna array further comprising:
at least one antenna element for a second frequency band (elements 31-37, figure 3), wherein the dual-polarized antenna array comprises a dual-stack arrangement with a first stack that includes the 

Regarding claim 13, Yaskuo as referred in claim 1 teaches the following:
wherein the at least one unit cell further comprises:
a third radiating element of the second polarization state (element 32, figure 3), wherein the third radiating element of the second polarization state is positioned between the at least two radiating elements of the second polarization state (elements 21 and 22, figure 3).

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersson et al. (U.S. 2012/0108297, hereby referred as Petersson).
Regarding claim 14, Petersson teaches the following:
a method for using an antenna system comprising a dual-polarized antenna array, comprising:
receiving a first signal for transmission at a first 45 degree slant linear polarization (D1, figure 7, paragraphs [0070]-[0071]); 
splitting the first signal into a first co-phased component signal and a second co-phased component signal (elements 710, figure 7); 
receiving a second signal for transmission at a second 45 degree slant linear polarization, wherein the second 45 degree slant linear polarization is orthogonal to the first 45 degree slant linear polarization (D2, figure 7, paragraphs [0070]-[0071]); 
splitting the second co-phased component signal into a first anti-phased component signal and a second anti-phased component signal (elements 711, figure 7); 
driving at least one radiating element of a first polarization state with the first co-phased component signal and the first anti-phased component signal (elements 730, figure 7); and 

wherein the at least one radiating element of the first polarization state and the at least two radiating elements of the second polarization state are components of a unit cell of the dual-polarized antenna array (elements 730 and 732, figure 7).

Regarding claim 15, Petersson as referred in claim 14 teaches the following:
where the first polarization state is a horizontal linear polarization (of elements 732, figure 7) and the second polarization state is a vertical linear polarization (of elements 730, figure 7).
Examiners Note: Simply switching which elements are considered the first and second in claim 12 would then produce the limitations of this claim. 

Regarding claim 16, Petersson as referred in claim 14 teaches the following:
where the first polarization state is a vertical linear polarization (of elements 730, figure 7) and the second polarization state is a horizontal linear polarization (of elements 732, figure 7).

Regarding claim 18, Petersson as referred in claim 14 teaches the following:
where the first signal (D1) and the second signal (D2) are designed to be either orthogonally circular polarized, orthogonally elliptical polarized or other orthogonally linear polarized states (paragraph [0067] and [0070]-[0071]).

Regarding claim 19, Petersson as referred in claim 14 teaches the following:
wherein the at least one radiating element of the first polarization state (elements 730, figure 7) comprises:


Regarding claim 20, Petersson as referred in claim 19 teaches the following:
further comprising: splitting the first co-phased component signal (element 752, figure 7) of the first signal (D1) and splitting the first anti-phased component signal (element 754, figure 7) of the second signal (D2) to drive the at least two radiating elements of the first polarization state (elements 730, figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuko (JP 2005-033261) in view of Mailandt et al. (WO 98/27614, hereby referred as Mailandt).
Regarding claim 4, Yasuko as referred in claim 2 teaches the antenna system with the exception for the following:
a first radio frequency hybrid combiner, where a first signal intended for transmission by the at least one unit cell at a first 45 degree slant linear polarization is split into two co-phased component signals by connection to an in-phase input of the first radio frequency hybrid combiner, where a first co-phased component signal of the first signal is used as a drive signal for the at least one radiating element of the first polarization state and a second co-phased component signal of the first signal is further split by a power divider to drive the at least two radiating elements of the second polarization state, and 

Mailandt teaches a first radio frequency hybrid combiner (element 105, figure 1), where a first signal intended for transmission by the at least one unit cell at a first 45 degree slant linear polarization is split into two co-phased component signals by connection to an in-phase input of the first radio frequency hybrid combiner (page 4, lines 18-35 and page 5 line 32 – page 6 line 19), where a first co-phased component signal of the first signal is used as a drive signal for the at least one radiating element of the first polarization state and a second co-phased component signal of the first signal is further split by a power divider to drive the at least two radiating elements of the second polarization state (as shown in figure 1 and page 4, lines 18-35 and page 5 line 32 – page 6 line 19), and 
where a second signal intended for transmission by the at least one unit cell at a second 45 degree slant linear polarization is split into two anti-phased component signals by connection to an out-of-phase input of the first radio frequency hybrid combiner (page 4, lines 18-35 and page 5 line 32 – page 6 line 19), where the second 45 degree slant linear polarization is orthogonal to the first 45 degree slant linear polarization, where a first anti-phased component signal of the second signal is used as a drive signal for the at least one radiating element of the first polarization state and a second anti-phased component signal of the second signal is further split by the power divider to drive the at least two radiating elements of the second polarization state (as shown in figure 1 and page 4, lines 18-35 and page 5 line 32 – page 6 line 19).


Regarding claim 5, Yasuko as modified in claim 4 teaches the following:
where the first signal intended for transmission by the at least one unit cell and the second signal intended for transmission by the at least one unit cell are designed to be either orthogonally circular polarized, orthogonally elliptical polarized or other orthogonally linear polarized states (as shown in figure 3).


Regarding claim 6, the combination of Yasuko and Mailandt as modified in claim 4 teaches the following:
wherein the at least one radiating element of the first polarization state comprises:
at least two radiating elements (Yasuko, elements 23 and 24, figure 3) of the first polarization state.

Regarding claim 7, Yasuko as modified in claim 6 teaches the antenna system with the exception for the following:
further comprising an additional power divider to split the first co-phased component signal of the first signal to drive the at least two radiating elements of the first polarization state, and to further split the first anti-phased component signal of the second signal.
Mailandt teaches further comprising an additional power divider to split the first co-phased component signal (lines between element 106 and elements 104, figure 1) of the first signal to drive the at least two radiating elements of the first polarization state, and to further split the first anti-phased component signal (lines between element 107 and elements 102, figure 1) of the second signal.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dual-polarized antenna array of Yasuko as modified to include an additional power divider to split the first co-phased component signal of the first signal to drive the at least two radiating elements of the first polarization state, and to further split the first anti-phased component signal of the second .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuko (JP 2005-033261) in view of Tillery (US 7,616,168).
Regarding claim 9, Yasuko as referred in claim 1 teaches the antenna system with the exception of the following:
further comprising: a radome encapsulating the at least one unit cell.
Tillery suggests the teachings of a radome encapsulating the at least one unit cell (column 12, lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna system of Yasuko to include a radome encapsulating the at least one unit cell as suggested by the teachings of Tillery which are commonly used with antenna arrays to provide them with protection from any external elements that may damage the antenna systems.

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Yasuko (JP 2005-033261) in view of Hartenstein (U.S. 2012/0176945).
Regarding claim 10, Yasuko as referred in claim 1 teaches the antenna system with the exception of the following:
wherein the at least two radiating elements of the second polarization state are inclined at angles away from an angle perpendicular to a plane of an array face ground plane of the dual-polarized antenna array.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the at least two radiating elements of the second polarization state of Yasuko to be inclined at angles away from an angle perpendicular to a plane of an array face ground plane of the dual-polarized antenna array as taught by the teachings of Hartenstein which can be used to adjust the radiation beams of the at least two radiating elements of the second polarization state.

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Yasuko (JP 2005-033261) in view of Hartenstein (U.S. 2012/0176945), and further in view of Tillery (US 7,616,168).
Regarding claim 11, Yasuko as modified in claim 10 teaches the antenna system with the exception of the following:
further comprising: a radome encapsulating the at least one unit cell that includes the at least two radiating elements of the second polarization state that are inclined at angles away from the angle perpendicular to the plane of the array face ground plane of the dual-polarized antenna array.
Tillery suggests the teachings of a radome encapsulating the at least one unit cell (column 12, lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna system of Yasuko to include a radome encapsulating the at least one unit cell that includes the at least two radiating elements of the second polarization state that are inclined at angles away from the angle perpendicular to the plane of the array face ground plane of the dual-polarized antenna array as suggested by the teachings of Tillery which are commonly used with antenna arrays to provide them with protection from any external elements that may damage the antenna systems.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petersson et al. (U.S. 2012/0108297, hereby referred as Petersson) in view of Yasuko (JP 2005-033261).
Regarding claim 17, Petersson as referred in claim 14 teaches the method with the exception of the following:
wherein the at least two radiating elements of the second polarization state are displaced on a first side and a second side of the at least one radiating element of the first polarization state.
Yasuko teaches wherein the at least two radiating elements of the second polarization state (elements 21 and 22, figure 3) are displaced on a first side and a second side of the at least one radiating element of the first polarization state (element 23, figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the at least two radiating elements of the second polarization state of Petersson to be displaced on a first side and a second side of the at least one radiating element of the first polarization state as taught by the teachings of Yasuko which can alter the resonant characteristics of the array, while being limited in space, to provide a diversity effect so the array transmits and receives in multiple polarizations in multiple directions. 

Additional Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deng et al. (U.S. 2007/0229385, figure 2), Derneryd et al. (U.S. 6,091,365, figure 14B), Mailandt et al. (WO 98/27614, figure 1), Gottl (U.S. 6,985,123, figure 1), and Theobold et al. (U.S. 7,280,082) could each be construed as teaching the limitations of independent claims 1 and 14.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845